Citation Nr: 1725926	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  12-03 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney


WITNESSES AT HEARING ON APPEAL

The Appellant, C.G and M.G.


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1945 to August 1946 and from April 1951 to June 1952.  The Veteran died in June 2011.  The Appellant is the surviving spouse and has been substituted as a claimant.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In February 2013, the appellant testified during a videoconference Board hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  While the issue was initially considered as a new and material evidence claim, as the Veteran presented a timely notice of disagreement to a November 2008 rating decision from a prior July 2008 claim, that decision was never final, despite a later October 2009 finding by the RO.  Therefore, the issue of service connection for hearing loss shall be considered on the merits to comport with the evidence on the record.

In May 2014, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from Veterans Health Administration (VHA).  Subsequently, in August 2014, the VHA issued a medical expert opinion on the Veteran's claim.

In a November 2014 decision, the Board denied the Veteran's claim for service connection for hearing loss.  In February 2015, the appellant filed an appeal with the United States Court of Appeals for Veterans Claims (Court).  In an August 2016 memorandum decision and September 2016 order, the Court set aside the Board's November 2014 decision and remanded the matter for further proceedings.

In December 2016, the appellant executed a new power-of- attorney (VA Form 21-22), designating Robert C. Brown, Jr. as her representative.  The Board recognizes the change in representation.

In an April 2017 correspondence, the appellant was notified that the VLJ who conducted her hearing in February 2013 was no longer employed by the Board.  She was provided with an opportunity to schedule another hearing.  However, the appellant waived her right to appear at another hearing before the Board and requested that the case be considered based on the evidence of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered on this issue on appeal.

The appellant asserts while the Veteran was in service he developed an ear infection and contracted a fungus in the South Seas, which destroyed the inner ear in his right ear.  See February 2013 Hearing Transcript.  The Veteran's daughter, C.G., asserted that somewhere between 2009 and 2010, a rotating doctor at the Oklahoma City VA Medical Center (VAMC) informed the Veteran that a fungus found in the Veteran's ear was only found in the South Pacific, where the Veteran served during World War II.  See id.

In the August 2014 VHA opinion, the VA otolaryngologist (VA examiner) noted that a November 1950 examination for active duty described a small perforation involving the anterior, inferior quadrant of the right tympanic membrane, with evidence of chronic otitis media in the right ear, was documented in between his two periods of active duty service.  The VA examiner reported that during the second period of active service, the Veteran was noted to have a diagnosis of otitis media in May 1952 and was treated with penicillin.  The VA examiner also noted that his discharge examination showed normal hearing in June 1952 at that time, but that a report from the Oklahoma State Hospital showed a diagnosis of right chronic purulent otitis media in an October 1952 VA examination.  Nonetheless, the VA examiner opined that "there was no credible evidence whatsoever that permanent (chronic) hearing loss might have occurred during either period of active duty service that might have been the result of noise exposure or chronic otitis media."  

As a rationale, the VA examiner, on the one hand, stated that there is every indication that the [Veteran's] right ear hearing loss was related to right ear hearing loss due to chronic right otitis media", with a perforated tympanic membrane, which was noted for the first time ever in 1949, during the interim between the two periods of active service and after post-service right ear pathology, including a mastioidectomy for cholesteatoma.  On the other hand, the VA examiner indicated that there was no evidence in the record to show that the Veteran's diagnosed otitis was due to an infection contracted during the first period of service.  The VA examiner further stated that evidence of the Veteran's treatment for otitis during his second period of service was not evidence to show that the Veteran's chronic right otitis aggravated during that second period of service.  Even though the VA examiner noted that a diagnosis of otitis was documented for the first time ever in 1949, in between his active service, he nonetheless suggested that based on his review of the Veteran's available records, the Veteran's diagnosed chronic otitis "likely pre-existed in his first period of military service, although no problems were noted until about five months prior to his second period of service."  The VA examiner further suggested that during his second period of service, "there is every indication that his chronic right otitis media failed to worsen beyond the baseline shown" at the time of a November 1950 examination, and that the sick call notations in his service treatment records during this second period of service merely reflected what one might expect with the natural or expected course of his right chronic otitis media.

The August 2014 VHA opinion, however, failed to account for the lay assertions of the Veteran's wife and daughter, and crucially, the daughter's lay assertions about what a 2009 or 2010 VA physician told them about the Veteran contracting a fungus that was only found in the South Pacific, where the Veteran served during the first period of his active service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that a medical opinion was inadequate where medical examiner impermissibly ignored the Veteran's lay assertions that he had sustained a back injury during service); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376 - 77 (Fed. Cir 2007) (noting that a layperson is competent to report what he was told by a medical professional).  Additionally, in her capacity as a registered nurse, the Veteran's daughter was competent to testify as to etiology, and therefore, the August 2014 opinion also failed to consider the Veteran's daughter's statements during the February 2013 hearing about the Veteran's otitis.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions).

It is well established that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that a new VA examination and opinion is warranted.  

Additionally, a VA physician's examination report from the Oklahoma City VAMC in 2009 or 2010 identified by the appellant is not of record.  Thus, on remand, the AOJ should attempt to obtain the examination report identified by the appellant and associate it with the claims file.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding, pertinent, private and VA medical records, to include a 2009 or 2010 VA examination report from a VA treating physician at the Oklahoma City VAMC who indicated that a South Seas fungal infection was the ultimate cause of the Veteran's hearing condition.  All attempts to obtain these records should be documented in the claims file.

2.  Forward the entire claims file to a VA examiner who has not previously reviewed the Veteran's claims file, to determine the nature and etiology of his hearing loss.  The VA examiner must review the claims file and must note that review in the report.  A complete history of symptoms should be elicited from the appellant, to the extent possible.  The VA examiner is requested to opine whether:

(a)  it is at least as likely as not (50 percent probability or greater) that the Veteran's hearing loss was related to noise exposure in service?

(b)  if the right ear hearing loss was not related to noise exposure in service, was right hearing loss due to chronic right otitis media, with a perforated tympanic, first noted in 1949, in the interim between the two periods of service and subsequent post-service right ear pathology, including a mastoidectomy for cholesteatoma?

(c)  if right ear hearing loss was due to chronic right otitis media, was the Veteran's right otitis due to an infection contracted during the first period of service?

(d)  if right ear hearing loss was not due to an infection contracted during the first period of service, was chronic right otitis aggravated during the second period of service as evidence by treatment for otitis?

The term "aggravation" means permanently increased in severity beyond the natural progress of the right ear pathology.

The VA examiner should set forth all pertinent findings, and provide a complete rationale for the conclusions reached.  The opinion should take into account the witnesses' lay statements, as well as any statements and opinions from the Veteran's daughter on the etiology of the Veteran's disability, in her capacity as a registered nurse.  The VA examiner must also reconcile all findings with the September 2009 private audiological opinion and the August 2014 VHA opinion.  


3.  After ensuring compliance with the above, 
re-adjudicate the claim.  If the decision remains adverse to the appellant, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Lesley A. Rein 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).



